DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ response and amendments to the claims, filed 12/08/2021, have been received and entered.  Claims 19-20 were newly added.
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
This application is a 371 of PCT/US18/56002, filed 10/16/2018, which claims the benefit of U.S. Provisional Application No. 62/573,217, filed 10/17/2017.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 03/03/2020 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: 
1) At [0012] the symbol font was not correctly applied:  
    PNG
    media_image1.png
    27
    519
    media_image1.png
    Greyscale
.
2) At [0052], Applicants state that Table 2 presents the % of FRET reduction for additional compounds.  However, Table 2 shows completely different “% of FRET reduction” for the same compound.  For example, Table 2 shows the following for the SAME compound:

    PNG
    media_image2.png
    76
    512
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    72
    568
    media_image3.png
    Greyscale

It is totally unclear from this table whether the % of FRET reduction was 9.4% or 27.4% for this compound.
Appropriate correction is required.

Claim Objections
Claims 2 and 15 are objected to because of the following informalities:  Claims 2 and 15 recite non-elected subject matter, i.e., compounds that are NOT compounds of Formula (I), Formula (II), or Formula (III).  Applicants elected Group I, drawn to methods and compositions comprising a compound of Formula (I), Formula (II), or Formula (III).  
 Appropriate correction is required.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

s 1-13 and 18-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claims 1 and 2 recites methods of treating a disease or disorder in a subject, wherein the disease or disorder is selected from the group consisting of, inter alia, “oxidative stress” or “mitochondrial or DNA damage”.  A person of ordinary skill in the art would not construe oxidative stress and mitochondrial or DNA damage as a “disease or disorder” per se as all subjects have some degree of oxidative stress and mitochondrial and DNA damage.  Indeed, DNA damage is constantly being repaired in all subjects.  While oxidative stress and mitochondrial or DNA damage might be implicated as causative factors in some diseases and disorders, they are not themselves “diseases” or “disorders”. 
Accordingly, it is unclear whether Applicants intend that treating “oxidative stress” or “mitochondrial or DNA damage” in a subject is intended to encompass administration of the claimed compounds to any and all subjects as any and all subjects will naturally have some degree of “oxidative stress” and “mitochondrial or DNA damage”.

Claims 1, 3-14, and 16-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 14 recites compounds of formula (I), formula (II), and formula (III) having numerous variable substituents thereon.  

    PNG
    media_image4.png
    165
    279
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    171
    285
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    159
    264
    media_image6.png
    Greyscale

The claims are unclear because Applicants define X and Y as independently N or CH, yet the X and Y variables have R4 and R5 substituents, respectively.  It is totally unclear how X and/or Y can be “CH” while also having a substituent thereon, which would appear to require the carbon atom to have 5 bonds since a double bond is required between the X and Y substituent.  At bottom, if X and/or Y is “CH”, there can be no R4 or R5 substituent attached thereto, yet the claimed formulae require an R4 and R5 substituent on X and Y, respectively.

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
The invention is drawn to pharmaceutical compositions comprising compounds of formula (I), formula (II), or formula (III) and methods of treating a disease or disorder in a subject comprising administering to the subject a compound of formula (I), formula (II), or formula (III).  
The claims are absurdly broad.  Indeed, the claims circumscribe the treatment of every disease or disorder known to man, i.e., the treatment of every “neurological disease or disorder”, every “cardiovascular disorder”, every “metabolic disorder”, every “cancer”, renal, hepatic and/or bowel ischemia, every “liver and/or kidney disease or failure”, fatty liver, muscle wasting, acroosteolysis, “oxidative stress”, anoxia, “mitochondrial or DNA damage”, and every “autoimmune disease”.  See Claims 1 and 2.
Neurological diseases or disorders are disclosed and claimed to include Alzheimer’s Disease, dementia, frontotemporal dementia, Parkinson’s Disease, Huntington’s Disease, cognitive impairment, prion diseases, amyotrophic lateral sclerosis, ataxia, a peripheral nervous system disorder, axonal neuropathy, a demyelinating disease, or atrophy of an optic nerve or disc. See Claim 6.
Cardiovascular disorders are disclosed and claimed to include myocardial infarction, heart failure, cardiomyopathy, coronary heart disease, a cerebrovascular accident, hypertensive vascular disease, arteriosclerosis, reperfusion injury, or stroke. See Claim 8.
Metabolic disorders are disclosed and claimed to include diabetes, insulin resistance, hyperglycemia, or obesity. See Claim 9.
Cancer is disclosed and claimed to include the treatment of all cancers. See Claims 10-12.
The claimed genera of formula (I), formula (II), and formula (III) encompass millions of species with immense structural diversity. For example, the following are all species falling within the scope of the claimed genera, shown to demonstrate the complete lack of any common structural features of the species falling within the scope of the claims.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Applicants appear to believe they invented “miracle drugs” capable of treating virtually all diseases known to man. A person of ordinary skill in the art would, simply put, consider Applicants’ claimed invention unbelievable.  A single compound, let alone a genus of compounds as immense as that claimed, capable of treating, inter alia, Alzheimer’s Disease, dementia, frontotemporal dementia, Parkinson’s Disease, Huntington’s Disease, cognitive impairment, prion diseases, amyotrophic lateral sclerosis, ataxia, a peripheral nervous system disorder, axonal neuropathy, a demyelinating disease, atrophy of an optic nerve or disc, myocardial infarction, heart failure, cardiomyopathy, coronary heart disease, a cerebrovascular accident, hypertensive vascular disease, arteriosclerosis, reperfusion injury, stroke, diabetes, insulin resistance, hyperglycemia, obesity, and all cancers has never been developed and would in fact be a “miracle drug” or “magic bullet”.




The state and predictability of the art, and relative skill of those in the art
The disclosed and claimed compounds are purported to be “mitofusin activators”.  Applicants’ own data clearly demonstrates that there is absolutely no predictability whatsoever as to whether any given compound of Formula (I), Formula (II), or Formula (III) will activate a mitofusin.  Indeed, one compound (MASM42) had the opposite effect. See Table 2.  It is not even apparent whether the % of FRET reduction for many of these compounds was even statistically significant.  For example, many compounds had a % of FRET reduction less than 10%, which a person of ordinary skill in the art would not consider significant, let alone sufficient to elicit a therapeutic effect in a subject.
Applicants claim treating “a cancer”, yet the compound MASM7 had little to no effect on cell viability of A375, SK-MEL-30, or M14 cancer cell lines.  See FIG. 5H.
A search for the term “mitofusin activator” in PubMed yielded NO RESULTS.  A similar search of the U.S. and foreign patent literature only yielded hits for Applicants’ applications and one other inventor (disclosing substantially similar compounds).  As such, it is readily apparent that the state of art of using activators of mitofusin as therapeutic agents is undeveloped and completely unpredictable.  Indeed, at the time the application was filed, no mitofusin activator had ever been used to treat any disease or disorder in any subject.
The treatment of a disease or disorder in a subject with the claimed genera of Formula (I), Formula (II), or Formula (III) is not considered enabled.  No compound (let alone a genus of compounds as broad as that presently claimed) has ever been found that can treat every “neurological disease or disorder”, every “cardiovascular disorder”, every “metabolic disorder”, every “cancer”, renal, hepatic and/or bowel ischemia, every “liver and/or kidney disease or failure”, fatty liver, muscle wasting, acroosteolysis, “oxidative stress”, anoxia, “mitochondrial or DNA damage”, and every “autoimmune disease” as presently encompassed by the instant claims.  Since this assertion is contrary to what is known in the art of medicine, proof must be provided that this revolutionary assertion has merits. A compound effective in treating, inter alia, Alzheimer’s Disease, dementia, frontotemporal dementia, Parkinson’s Disease, Huntington’s Disease, cognitive impairment, prion diseases, amyotrophic lateral sclerosis, ataxia, a peripheral nervous system disorder, axonal neuropathy, a demyelinating disease, atrophy of an optic nerve or disc, myocardial infarction, heart failure, cardiomyopathy, coronary heart disease, a cerebrovascular accident, hypertensive vascular disease, arteriosclerosis, reperfusion injury, stroke, diabetes, insulin resistance, hyperglycemia, obesity, and all cancers would revolutionize the medical field.  Indeed, such would be considered by those skilled in the art a “miracle drug”.  Applicants are asserting they have succeeded in developing not one drug, but a broad genus of drugs, capable of treating not one disease or disorder, but virtually all diseases and disorders known to man, where no such drugs have ever been developed despite decades of research and development.  Where extensive efforts have all failed, it is reasonable for the Patent and Trademark Office to require proof that the claimed invention actually works for this specific utility. It is well established that a utility rejection is proper when scope of enablement is not reasonably correlated to the scope of the claims. (In re Vaeck 20 USPQ2d 1439, 1444, In re Ferens 163 USPQ 609).
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, Applicants have carried out basic scientific research by screening a massive library of compounds and carrying out further screening and in vitro testing of potential hits.  There is, however, no factual evidence of record that a compound that increases FRET activity in an in vitro screening assay will activate mitofusin in vivo, let alone that activating a mitofusin in a subject has any therapeutic benefit whatsoever in the treatment of subjects having, inter alia, Alzheimer’s Disease, dementia, frontotemporal dementia, Parkinson’s Disease, Huntington’s Disease, cognitive impairment, prion diseases, amyotrophic lateral sclerosis, ataxia, a peripheral nervous system disorder, axonal neuropathy, a demyelinating disease, atrophy of an optic nerve or disc, myocardial infarction, heart failure, cardiomyopathy, coronary heart disease, a cerebrovascular accident, hypertensive vascular disease, arteriosclerosis, reperfusion injury, stroke, diabetes, insulin resistance, hyperglycemia, obesity, or cancer.  
At bottom, Applicants have proffered no evidence of the link between mitofusin activation and the therapeutic treatment of any of the diseases and disorders encompassed by the claims and no such link had been clearly established in the prior and contemporaneous at the time the application was filed. 

The amount of direction or guidance provided and the presence or absence of working examples
	The specification provides no direction or guidance whatsoever for making compounds of Formula (I), Formula (II), or Formula (III).  Indeed, it appears the 28 compounds of formula (I), formula (II), and formula (III) screened by Applicants were all purchased. See [0040].  As such, other than these specific, commercially available compounds falling within the scope of Formula (I), Formula (II), or Formula (III), Applicants have presented no guidance or direction whatsoever for making or obtaining other species.
	The Specification provides very limited guidance and direction for administering compounds of Formula (I), Formula (II), or Formula (III) to a subject.  Indeed, no amounts, dosages, or dosing regimens whatsoever are disclosed or described by Applicants, let alone amounts effective to activate mitofusin in a subject, let alone amounts “effective to treat” a disease or disorder as presently claimed.  No compound of Formula (I), Formula (II), or Formula (III) was administered to any subject, let alone to a subject having a disease or disorder falling within the scope of the claims. Indeed, the guidance and direction provided by Applicants amounts to no more than “put it in a composition and administer it”.  
	Working examples are limited to screening a massive compound library (eMolecules library of purchasable compounds) generating an in silico library of approximately 13.8 million compounds. See [0038].  Applicants then generated a 3D pharmacophore model and used the in silico library of compounds prepared from the eMolecules library in pre-existing conformations. The highest 8 ranked compounds and 10 most diverse compounds yielded selected molecules for “experimental validation”. See [0039].  Most of these compounds failed to activate mitofusin.  See FIG 1A. Applicants then tested a single compound, MASM7, in several in vitro cell-based assays, none of which were models of any disease or disorder encompassed by the claims.  
There is no working example of treatment of any disease or disorder in cells, animals or man.  The in vitro testing and screening carried out by Applicants provides evidence that some compounds of Formula (I), Formula (II), and Formula (III) purportedly induce the pro-tethering conformation of mitofusin 2 (Mfn2), however it is not apparent this increase was statistically significant for many of the compounds (% of FRET reduction <10%).  See Table 2.
There is no factual evidence of record that induction of the pro-tethering conformation of Mfn2 in vitro predictably correlates to clinical efficacy in the treatment of any disease or disorder.  There are no working examples correlating induction of the pro-tethering conformation of Mfn2 with efficacy in the treatment of a disease or disorder using the claimed compounds (i.e., Applicants have not shown that inducing the pro-tethering conformation of Mfn2 with a compound of the invention correlates to in vitro and/or in vivo therapeutic efficacy with the same compound in any disease or disorder).  

The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genera of compounds could be predictably used as a treatment for every “neurological disease or disorder”, every “cardiovascular disorder”, every “metabolic disorder”, every “cancer”, renal, hepatic and/or bowel ischemia, every “liver and/or kidney disease or failure”, fatty liver, muscle wasting, acroosteolysis, “oxidative stress”, anoxia, “mitochondrial or DNA damage”, and every “autoimmune disease” as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
Here, the present disclosure is a quintessential “hunting license” presenting a vague intimation of the general idea that a compound that induces the pro-tethering conformation of Mfn2 in vitro will be therapeutically effective in the treatment of every “neurological disease or disorder”, every “cardiovascular disorder”, every “metabolic disorder”, every “cancer”, renal, hepatic and/or bowel ischemia, every “liver and/or kidney disease or failure”, fatty liver, muscle wasting, acroosteolysis, “oxidative stress”, anoxia, “mitochondrial or DNA damage”, and every “autoimmune disease”.
In the instant case, Applicants have presented a general idea that because they identified some compounds that purportedly induce the pro-tethering conformation of Mfn2 in vitro as measured by a decrease in % FRET, any and all compounds falling within the scope of the claimed Formula (I), Formula (II), and Formula (III) must therefore, a priori, be useful in the treatment of every “neurological disease or disorder”, every “cardiovascular disorder”, every “metabolic disorder”, every “cancer”, renal, hepatic and/or bowel ischemia, every “liver and/or kidney disease or failure”, fatty liver, muscle wasting, acroosteolysis, “oxidative stress”, anoxia, “mitochondrial or DNA damage”, and every “autoimmune disease”.  
However, the claims encompass an indeterminable number of species having a plethora of chemically and biologically distinct substituents.  Applicants did not make any compounds.  Rather, Applicants appear to have tested about 28 specific commercially available compounds falling within the general formula (I), formula (II), or formula (III). See Table 2.  Working backwards from the structures of these specific compounds, Applicants constructed three general formulae that would encompass them.  However, the structural diversity encompassed by the compounds actually tested by Applicants is not at all commensurate in scope with the claimed formulae.  For example, 23 of the 28 disclosed species have the general formula:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

where R1 is H or –CH3. 
It is readily apparent that a very small percentage of compounds encompassed by the claims were actually screened by Applicants for reduction in % FRET in vitro and all of the screened compounds were very closely related in structure.  For example, MASM7 is representative of the general structure of compounds screened by Applicants for in vitro reduction of FRET.

    PNG
    media_image9.png
    70
    333
    media_image9.png
    Greyscale

The following are hypothetical compounds encompassed by the claimed genera that are not at all structurally related to MASM7:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

These compounds, and compounds like them, have not been synthesized or tested by Applicants.  One skilled in the art would not reasonably expect that these compounds would have similar activity to the compounds tested by Applicants.  Given the extremely diverse compounds encompassed by the claims and the very limited examples provided in the specification, the skilled artisan cannot predict what structural features (other than those of the compounds actually screened by Applicants) are important for mitofusin activation activity.  In other words, the structure activity relationship demonstrated in the examples is limited to a very small sub-genus of compounds.  
Determining if any particular claimed compound of Formula (I), Formula (II), or Formula (III) would treat any particular disease state would require synthesis of the compound (with absolutely no direction or directions provided by Applicants), formulation into a suitable dosage form (with absolutely no direction or guidance provided by Applicants as to therapeutically effective amounts/doses), and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment (with absolutely no guidance or direction provided by Applicants regarding in vitro or in vivo models of any disease or disorder).  This is undue experimentation given the breadth of the claims, the state and predictability of the art, and the very limited guidance and direction provided by Applicants.  As noted supra, there is no factual evidence of record Applicants’ in vitro screening assays are predictive of and correlate to efficacy in the treatment of any disease or disorder, let alone the treatment of  every “neurological disease or disorder”, every “cardiovascular disorder”, every “metabolic disorder”, every “cancer”, renal, hepatic and/or bowel ischemia, every “liver and/or kidney disease or failure”, fatty liver, muscle wasting, acroosteolysis, “oxidative stress”, anoxia, “mitochondrial or DNA damage”, and every “autoimmune disease” known to man as presently encompassed by the claims.  
At bottom, Applicants’ disclosure amounts to a blueprint for further research and development of compounds that activate mitofusin as potential therapeutic agents, not an enabling disclosure of a completed invention as required by 35 U.S.C. 112, 1st Paragraph.  Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DORN (WO 2018/200323 A1; Published Nov. 1, 2018; Filed April 20, 2018; Effectively Filed April 23, 2017).
Dorn teaches compositions comprising mitofusin agonists and their use in treating diseases or disorders associated with a mitochondria-associated disease, disorder, or condition.  See Abstract (“Compositions comprising small molecule mitofusin agonists are described…[T]he mitofusin modulating agents are useful for treating diseases or disorders associated with a mitochondria-associated disease, disorder, or condition…”).  
Dorn teaches pharmaceutical compositions comprising a compound of the invention.  See page 20, lines 8-10 (“Yet another aspect of the present disclosure provides for a pharmaceutical composition comprising a compound of formula (I), (II), or (III), optionally in combination with one or more therapeutically acceptable diluents or carriers”). See also page 102, line 6 to page 104, line 5).
Dorn teaches the mitochondria-associated disease is selected from one or more of a chronic neurodegenerative condition, a degenerative neurological condition such as Alzheimer’s, Parkinson’s, Charcot-Marie Tooth Disease, or Huntington’s disease, heart disease, cancer, diabetes, etc. See page 20, line 25 to page 21, line 11 (“…the mitochondria-associate[d] disease is selected from one or more of the group consisting of: a chronic neurodegenerative condition…a degenerative neurological condition such as Alzheimer’s, Parkinson’s, Charcot-Marie Tooth Disease, or Huntington’s disease…heart disease…cancer…diabetes mellitus and deafness…stroke-like symptoms…”)
Dorn teaches compounds falling within the scope of the claimed genera of formula (I), formula (II), and formula (III), including species recited in Claims 2 and 15, are mitofusin agonist useful in the invention. See page 44, lines 25-28 and Table at pages 45-80 (“…mitofusin modulating agent or agonists can be selected from the compounds below…(see e.g., TABLE 7, 70 commercially available compounds):

    PNG
    media_image10.png
    589
    553
    media_image10.png
    Greyscale
…

    PNG
    media_image11.png
    181
    552
    media_image11.png
    Greyscale
…”)
	Dorn teaches symptoms that can be treated with the methods described therein include, inter alia, “heart disease”, “liver disease”, and “kidney disease”. See page 88, line 30 to page 89, line 2.
	Dorn teaches treating a mitochondrial-associated disease, disorder, or condition in a subject in need of administration of a therapeutically effective amount of mitofusin modulating agent, so as to prevent or treat a mitochondria-associated disease, disorder, or condition. See page 104, lines 6-10.  Specifically, the compositions and methods can be used as a primary therapy for Charcot Marie Tooth, or adjunctive therapy for Huntington’s, Parkinson’s, and Alzheimer’s diseases or ALS to reverse or retard progression. Id. at lines 11-13.
	As per Claim 18, administration can be parenteral, pulmonary, oral, topical, intradermal, intramuscular, intraperitoneal, intravenous, subcutaneous, intranasal, epidural, ophthalmic, buccal, or rectal administration. See page 105, lines 5-7.
	Dorn specifically teaches the claimed species, MASM7, is a mitofusin agonist peptide-mimetic as well as other known compounds falling within the scope of the instant claims.  See Tables 1 and 7.  Indeed, Dorn teaches Cpd B [the claimed MASM7] as a “lead” compound that acted synergistically with Cpd A to promote mitochondrial fusion. 

    PNG
    media_image12.png
    167
    209
    media_image12.png
    Greyscale

See page 120, Example 2; FIG. 4A and 4B; page 145, lines 2-4.
	
Claim(s) 1, 3-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MUSTELIN ET AL. (US 2009/0105240 A1; Published April 23, 2009).
Mustelin et al. teach methods of treating leukemia, pre-leukemic conditions, as well as myelodysplastic syndrome and acute myelogenous leukemia. See Abstract.
Mustelin et al. teach the present disclosure relates to small molecule inhibitors of HePTP, pharmaceutical compositions comprising HePTP inhibitors, methods for inhibiting or controlling the activity of HePTP either in vivo, in vitro, or ex vivo, and to methods for treating humans having leukemia, pre-leukemic conditions, as well as myelodysplastic syndrome and acute myelogenous leukemia. See [0008].
Table V provides a list of non-limiting examples of HePTP inhibitors according to the present disclosure.  The compound 3-[[2-[[5-(2-Furyl)-4-phenyl-1,2,4-triazol-3-yl]sulfanyl]acetyl]amino]-4-thiabicyclo[3.3.0]octa-2,9-diene-2-carboxamide, which falls within the scope of the claimed genera of formula (I), formula (II), and formula (III), is taught.  

    PNG
    media_image13.png
    167
    227
    media_image13.png
    Greyscale

See Table V.
Mustelin et al. teach compositions or formulations that comprise a) an effective amount of one or more HePTP inhibitors according to the present disclosure can be used for treating leukemia, pre-leukemic conditions, myelodysplastic syndrome and acute myelogenous leukemia; and b) one or more excipients. See [0172]-[0174].
Non-limiting examples of compositions according to the present disclosure include: a) from about 0.001 mg to about 1000 mg of one or more HePTP inhibitors according to the present disclosure; and b) one or more excipients. See [0176]-[0178].
The term "effective amount" as used herein means "an amount of one or more HePTP inhibitors, effective at dosages and for periods of time necessary to achieve the desired or therapeutic result.” See [0185].
Any suitable method of administering a pharmaceutical composition to a patient may be used in the methods of treatment of the present invention, including injection, transmucosal, oral, inhalation, ocular, rectal, long acting implantation, liposomes, emulsion, or sustained release means. See [0189].
Other aspects of the present invention include methods of treating a condition or a disease in a mammal comprising administering to said mammal a pharmaceutical composition of the present invention. See [0207].
	Mustelin et al. teach a method for the treatment of leukemia, myelodysplastic syndrome, or acute myelogenous leukemia, comprising administering to a patient one or more compounds chosen from, inter alia, 3-[[2-[[5-(2-Furyl)-4-phenyl-1,2,4-triazol-3-yl]sulfanyl]acetyl]amino]-4-thiabicyclo[3.3.0]octa-2,9-diene-2-carboxamide, which has the structure:

    PNG
    media_image13.png
    167
    227
    media_image13.png
    Greyscale

See Claim 1; Table V.
	Mustelin et al. teach a composition for treating leukemia, pre-leukemic conditions, myelodysplastic syndrome and acute myelogenous leukemia comprising: a) one or more compounds according to claim 1; and b) one or more excipients. See Claim 40.
	Respecting Claims 5-9 and 12-13, while these claims further limit the neurological disease or disorder (Claims 5-7), the cardiovascular disorder (Claim 8), the metabolic disorder (Claim 9), the cancer (Claim 12), or the muscle wasting (Claim 13) as recited in Claim 1, they do not limit the claims to the treatment of a neurological disease or disorder, cardiovascular disorder, metabolic disorder, cancer, or muscle wasting.  Put differently, Claims 5-9 and 12-13 do not recite, e.g., “…wherein the disease or disorder is a neurological disease or disorder selected from the group consisting of…” and therefore do not limit these dependent claims to the treatment of only those diseases or disorders recited in the claims.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	



    
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.